Citation Nr: 0321052	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  00-11 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is the spouse and fiduciary of the veteran who 
served on active duty from December 1968 to December 1970.  
The veteran was found to be incompetent in a June 1987 rating 
determination.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1999 
rating decision by the New Orleans, Louisiana, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
April 2001, the Board remanded the case to the RO for 
additional development.


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R. § 3.159(c).  The Board notes that undated 
correspondence from the Marine Corps Historical Center 
apparently received by the RO in September 2002 indicates an 
August 2002 request for stressor verification information was 
returned without action.  The correspondence also included 
instructions as to the length of the request and type of 
information necessary for a request for records remaining in 
their possession.  There is no evidence that the RO made any 
other efforts to obtain information from the Marine Corps 
Historical Center.  In a May 1999 statement the veteran 
claimed he had been exposed to rocket and mortar fire on a 
regular basis. Such stressor may be verifiable by review of 
the command chronologies of the veteran's unit in Vietnam.  
Therefore, additional development is required for an adequate 
determination of the issue on appeal.

In a June 2003 supplemental statement of the case (SSOC) the 
RO stated that VA law required "medical evidence 
establishing a clear diagnosis" of PTSD.  The Board notes, 
however, that this "clear diagnosis" requirement has been 
revised and that VA regulations amended in June 1999 provide 
that service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. . . ."  38 C.F.R. § 3.304(f)(2000).  
Section 4.125(a) of 38 C.F.R. incorporates the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) as the 
governing criteria for diagnosing PTSD.  

VA law also provides that if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be asked to 
identify all sources of VA and non-VA 
treatment he received for PTSD since 
January 2003 and to furnish signed 
authorizations for release to the VA of 
private medical records from each non-VA 
source identified.  The RO should obtain 
for the claims file copies of complete 
records from all treatment sources 
identified, including any VA records not 
already in the claims folder.  

2.  The RO must also again ask the 
veteran to provide a comprehensive 
statement (containing as much detail as 
possible) regarding the stressors to 
which he alleges he was exposed during 
service.  He should be asked to provide 
specific details of the claimed stressful 
events during service, to include dates, 
places, detailed descriptions of events 
and identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  The veteran should 
be advised that such detailed information 
is vitally necessary for VA to attempt to 
obtain supportive evidence of the claimed 
stressors and that he must be as specific 
as possible because, without such 
details, verification is unlikely.  He 
should also be advised that he may submit 
supporting evidence of stressors from 
alternative sources, such as lay 
statements, buddy statements, letters, 
and diaries, etc.

3.  The RO should also make additional 
efforts to obtain records to verify the 
veteran's claimed stressors from the 
Marine Corps Historical Center (to 
include a specific request for the 
appropriate command chronologies of the 
veteran's unit in Vietnam) until it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  
The Board recognizes that anecdotal 
accounts may not be verifiable; however, 
the veteran claims he was exposed to 
rocket and mortar fire on a regular 
basis.  The veteran's claimed stressors 
must either be verified  - or there must 
be an explanation why it cannot be 
verified whether or not the veteran's 
unit received incoming rockets and 
mortars on a regular basis.  

4.  If, and only if, a specific stressor 
or actual combat exposure is verified, 
the veteran should be scheduled for a VA 
psychiatric examination to determine 
whether it is as likely as not that he 
has PTSD (as defined by DSM-IV) related 
to a verified event(s) in service.  The 
claims folder must be available to, and 
reviewed by, the examiner.  The examiner 
should provide a complete rationale for 
any opinions given and reconcile the 
opinions with the other medical evidence 
of record.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
remains denied, the veteran should be 
furnished an appropriate SOC and afforded 
the opportunity to respond.  The case 
should then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

